EXHIBIT 10.57
InterDigital
Annual Employee Bonus Plan
Purpose
The Annual Employee Bonus Plan (“Plan”) is designed to provide an effective
means to motivate and compensate eligible employees, on an annual basis, through
cash and/or stock award bonuses based on the achievement of business and
individual performance objectives during each calendar year (“Plan Year”). The
Plan is intended to be the Company’s primary vehicle for the granting of
bonuses. However, the Company may, in certain limited circumstances, grant
bonuses outside of this Plan, in the sole discretion of the Company.
The compensation contemplated under this Plan is considered “pay for
performance,” in that any payout under the Plan is subject to the achievement of
specific performance goals by the Company and by each individual during the Plan
Year. The Company believes that such compensation can be a highly effective form
of compensation that can enhance the employer-employee “stakeholder”
relationship. In addition, the Company hopes that by providing short-term
incentive compensation, the Company will motivate and increase the retention
rate among its employees, which, in turn, will enhance the Company’s long-term
value.
Who Is Eligible?
All regular full-time or part-time employees1 will be eligible to receive a
bonus under the Plan, unless an employee: (i) is not working actively at the
time of the payout of the bonus or at least as of March 15th of the year
following the end of the Plan Year (unless such person was involuntarily
terminated other than for intentional wrongdoing after the end of the Plan Year,
but before the bonus was paid), (ii) was working actively for the Company for
less than ninety (90) days during the Plan Year, (iii) is determined not to have
performed minimally at a “Meets Job Requirements” level during the Plan Year, or
(iv) was involuntarily terminated for unsatisfactory performance or misconduct,
such determination to be made in the C.E.O.’s sole discretion (or the
Compensation Committee in the case of Section 16 Officers) based upon documented
or other objective substantiation.
The Compensation Committee may grant exceptions to the above eligibility
criteria in its sole discretion. The Chief Administrative Officer may grant
exceptions to the above eligibility criteria for non-executive employees who
have worked through the end of the third quarter of a Plan Year, provided,
however, that any bonus so awarded may not exceed $25,000. In addition,
employees who meet the eligibility requirements set
 

1   “Regular full-time” and “regular part-time” employees are defined in the
Company’s employee handbook and specifically exclude “seasonal/casual employees”
(which are also defined in the Company’s employee handbook).

 



--------------------------------------------------------------------------------



 



out above but were not regular full-time or part-time employees for the full
Plan Year will be paid any bonus on a pro rata basis. The pro rata amount will
be calculated based on the employee’s income, i.e., base salary / regular pay
and other eligible earned income, if applicable, paid during the Plan Year.
How Does the Plan Work?
Each employee is assigned a target bonus based on their level in the
organization. The target bonus is a percentage of the employee’s annual base
salary in effect as of the end of the Plan Year. Based on the Company’s or
Department’s level of achievement of certain annual business/departmental
objectives and the employee’s contributions toward the Company’s/Department’s
goal achievement, the employee will receive the appropriate payout under the
Plan. Company or Department business performance results will be measured based
on either the Company’s Annual Goals, as approved by the Compensation Committee,
for the C.E.O., C.F.O, President of the Company’s patent holding subsidiaries
and other Sr. Officers or based on Departmental Goals, as approved by the
Department Head and the C.E.O, for all other levels of employees. If the actual
results of the Company or Department business performance for the year exceed or
fall short of the targets, then the bonus payout will be adjusted up or down,
depending upon the level of business and individual achievement. The specific
adjustments and an example of how the bonus is calculated are described below.
The business performance goals will be determined by the Compensation Committee
for the C.E.O., C.F.O, President of the Company’s patent holding subsidiaries
and other Sr. Officer levels, and the business performance goals for each
Department will be determined by the Department Head and C.E.O and will be
communicated to employees, normally in the first quarter of each Plan Year. The
assessment of 0 Employees who do not work a full Plan Year because they were out
of work on an approved leave of absence for part of the plan year will be paid
any bonus on a pro rata basis by calculating the bonus based on the actual
amount of eligible base income earned during the Plan Year. If the Employee is
paid for part of the leave through PTO or other eligible accrued form of income
(not including STD or worker’s compensation payments), this income will be
included in the base salary calculation. individual performance will be
determined by the Department Head based on the employee’s contributions toward
the achievement of the Departmental goals, generally subsumed in their
individual performance goals for the Plan Year. The business/department and
individual performance goals are intended to be reasonable “stretch” goals.
The impact of actual business/departmental or individual performance during the
Plan Year on the bonus paid varies between positions, with the bonus for the
Company officers and senior level management employees being more dependent upon
overall Company/Department performance, while the bonuses for lower level
management and non-management employees being more dependent upon individual
performance. The relative weighting of the business/departmental and individual
performance goals in the calculation of the total bonus payout is based on the
employee’s position within the Company and their ability to directly impact and
be held accountable for the Company’s/Department’s overall performance.
The Annual Target Bonus for each band, and the associated weighting factors, are
as follows:

                          Band                     (In the event a Participant
changes                     bands during the Plan Year, the           Percentage
of Bonus         Annual Target           Related to Business     Percentage of
Annual   Bonus will be calculated based on the   Annual Target     Performance  
  Target Bonus   Participant's actual band at   Bonus     (either Company    
Related to Individual   year-end)   (% of base salary)     or Departmental)    
Performance  
C.E.O.
    75 %     75 %     25 %
C.F.O. / President of patent holding subs
    50 %     75 %     25 %
Other Sr. Officer
    40 %     75 %     25 %
Functional VP
    35 %     75 %     25 %
Senior Director
    25 %     60 %     40 %
Director / Functional Equivalent
    20 %     60 %     40 %
Senior Manager / Functional Equivalent
    15 %     40 %     60 %
Manager / Functional Equivalent
    10 %     40 %     60 %
Non-Management
    4%/6%/8 %                
 
  (based on grade level)     25 %     75 %

In each Plan Year, the portion of the Annual Target Bonus related to business
performance may be allocated among a number of business goals.
How Do Actual Business and Individual Performance Affect the Bonus to be Paid?
As described above, the bonus payout consists of two components: the portion
attributable to business/departmental performance and the portion attributable
to individual performance. The impact of actual results as compared to
business/departmental and individual goals on any bonus to be paid is described
below.
 

2   Employees who do not work a full Plan Year because they were out of work on
an approved leave of absence for part of the plan year will be paid any bonus on
a pro rata basis by calculating the bonus based on the actual amount of eligible
base income earned during the Plan Year. If the Employee is paid for part of the
leave through PTO or other eligible accrued form of income (not including STD or
worker’s compensation payments), this income will be included in the base salary
calculation.

 



--------------------------------------------------------------------------------



 



Business Goals. The calculation of the portion of the bonus payout associated
with the business performance will be based upon either the Company’s actual
business results measured against the goals set by the Compensation Committee
(for the C.E.O., C.F.O, President of the Company’s patent holding subsidiaries
and other Sr. Officers) or the Department’s actual business results measured
against the goals set by the Department (for all other bands). If the Company or
Department achieves a specified goal, then 100% of the portion of the bonus
related to that business goal will be awarded. If actual results deviate from
established business goals, then the bonus payout amounts will be determined as
follows.
Results above the goal: If the Company/Department performance exceeds the
established business goals by a certain percentage (e.g., actual Company
earnings exceed an established goal by ten percent), then the payout of that
portion of the annual target bonus related to that business goal will be
increased by that percentage amount above the goal, up to a maximum of a 100%
increase over the bonus associated with that goal. Thus, if actual
Company/Department performance on a particular goal exceeds the goal by 10%,
then the target bonus associated with that goal will be increased by 10% (see
below):

          Results   Percentage Payout  
101%
    101 %
ò
    ò  
200%
    200 %

Results below the goal: If the actual business performance falls short of an
established goal by a certain percentage (e.g., actual Company earnings are 10%
less than the earnings goal), then the portion of the bonus associated with that
business goal will be decreased by that percentage of the shortfall, with no
bonus being payable for a goal if the goal is missed by more than 20%. The scale
for results below the target is below:

              Percentage   Results   Payout  
100%
    100 %
90%
    90 %
80%
    80 %
79%
    0 %

The Compensation Committee, in its sole discretion, may determine that a
business goal has been substantially met or has been met to a degree warranting
a higher payout than would otherwise be calculable under this Plan. For example,
the Compensation Committee may determine that one-time charges should be
disregarded in determining the payout under an earnings performance goal.
Individual Performance. The evaluation of individual performance portion of the
bonus payout is the responsibility of the Department Head (with input from the
employee’s direct supervisor as appropriate) based on the employee’s performance
during the Plan Year and their relative level of contributions to the
Departmental goals.
When Will the Bonus Be Paid?
Bonuses will normally be paid under the Plan on or before March 15 of the year
following each Plan Year.
An Example of How the Bonus Is Calculated
     Assume an entry-level management employee is earning a base salary of
$50,000 and is employed for the full Plan Year. The employee has an annual
target bonus of 10% of base salary ($5,000). The Department previously
established two business targets of equal weight for the Plan Year. The actual
results for the first goal were 4% below the goal; the actual results for the
second goal were 2% above the goal. The Department Head determines the
employee’s individual performance to be 95%. The employee’s bonus would be
calculated as follows:

                                      A                         Percentage of  
  B                   Bonus Relating to     Result as a     C            
Performance     Percentage     Percentage     A x C   Performance Factor  
Factor     of Goal     Payout     Weighted Result  
Goal One
                    96 %     19.00 %
 
    20 %     96 %   (1 to 1 ratio)     (96% x 20 %)
Goal Two
                    102 %     20.00 %
 
    20 %     102 %   (1 to 1 ratio)     (102% x 20 %)
Individual Performance
                            57 %
 
    60 %     95 %     95 %     (60% x 95 %)
Total
    100 %     N/A       N/A       96.00 %

                  Bonus Calculation   Base Salary x Weighted Result x Annual
Target               Bonus = Bonus to be paid               $50,000 x 96.00% x
10% = $4,820          

91



--------------------------------------------------------------------------------



 



Who Will Receive Bonus Payments in Common Stock?
For the C.E.O., C.F.O, President of the Company’s patent holding subsidiaries,
other Sr. Officer and Functional Vice President bands or technical equivalent
positions (i.e., “Fellow”), the Compensation Committee may, in its discretion,
pay up to 100% of the bonus in restricted common stock pursuant to the 2009
Stock Incentive Plan, as amended. If restricted common stock is to be paid in
lieu of cash, the number of shares to be granted will be calculated as follows:

          Number of Shares =  
Up to 100% of Bonus
 
       
Closing Common Stock Price on
       
the Date Prior to the Grant as
       
Reported in the Wall Street Journal
   

The stock will be registered. The Company will not impose any other material
restrictions (other than those set out in the 2009 Stock Incentive Plan or
required by law) or forfeiture provisions, including no forfeiture provisions
applicable to termination of employment.
Miscellaneous
The establishment of this Plan, any provisions of this Plan, and/or any action
of the Compensation Committee or any Company officer with respect to this Plan,
does not confer upon any employee the right to continued employment with the
Company. The Company reserves the right to dismiss any employee at will (at any
time, with or without prior notice, with or without cause), or otherwise deal
with an employee to the same extent as though the Plan had not been adopted.
The Company may, at its discretion, provide for any federal, state or local
income tax withholding requirements and Social Security or other tax
requirements applicable to the accrual of payment of benefits under the Plan,
and all such determinations shall be final and conclusive.
Payment of bonuses awarded under this Plan shall be made no later than March 15
of the year following the Plan Year in which the services relating to such bonus
award were rendered. The resolution of any questions with respect to payments
and entitlements pursuant to the provisions of this Plan shall be determined by
the Compensation Committee, in its sole discretion, and all such determinations
shall be final and conclusive.
This Plan may be terminated or revoked by the Compensation Committee, at its
sole discretion, at any time and amended by the Compensation Committee, at its
sole discretion, from time-to-time without the approval of any employee,
provided that such action does not reduce the amount of any Bonus payment below
an amount equal to the amount that would have been payable to the eligible
employee with respect to the Plan Year in which the termination, revocation or
amendment of the Plan occurs under the terms of the Plan as in effect
immediately prior to such termination, revocation or amendment, applied on a pro
rata basis.
December 2009

92